Advanced Battery Technologies, Inc. Computation of Ratio of Earnings to Fixed Charges (in $000’s, except ratios) Year Ended December 31, Six Months Ended June 30 2004 2005 2006 2007 2008 2009 Fixed Charges: Interest Expense 5 198 237 0 0 206 Earnings (loss): Net income (loss) before income tax (2,349) (157) 8,948 10,205 18,817 16,342 (Loss from equity investment 0 0 0 0 (90) (67) Fixed charges 5 198 237 0 0 206 Earnings (loss) (2,344) 41 9,185 10,205 18,817 16,616 Ratio of Earnings to Fixed Charges 38.7x N.A. N.A. 80.6x Deficiency of Earnings to Fixed Charges 2,349 239 Ratio of Combined Fixed Charges and Preference Dividends to Earnings 4.8x 0.03x N.A. N.A. 0.01x
